Citation Nr: 9928058	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-13 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, 
Colorado


THE ISSUE

Entitlement to payment for or reimbursement of medical 
expenses incurred in connection with the veteran's 
unauthorized inpatient hospitalization from November 2 to 
November 5, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1947 to 
October 1951, February 1953 to September 1960, and from 
January 1964 to July 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 determination by a Department 
of Veterans Affairs Medical Center (VAMC) in Denver, 
Colorado, which denied the claim.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in July 1999, a transcript of 
which is of record.


FINDINGS OF FACT

1.  The evidence on file shows that the veteran is service 
connection for schizophrenia, which has been continuously 
evaluated as 100 percent disabling since January 17, 1966.

2.  In November 1996, the veteran lived a short distance from 
the VAMC.

3.  The evidence on file shows that the veteran was taken to 
the Rose Medical Center on Saturday, November 2, 1996, by an 
ambulance.

4.  The admitting physician at the Rose Medical Center was of 
the opinion that the veteran's condition was potentially life 
threatening if it was not treated.

5.  Undisputed statements are on file to the effect that the 
VAMC did not have emergency room facilities, and that it did 
not accept transfers from other facilities on the weekend.


CONCLUSION OF LAW

The criteria for entitlement to payment for or reimbursement 
of medical expenses incurred in connection with the veteran's 
unauthorized inpatient hospitalization from November 2 to 
November 5, 1996, have been met.  38 U.S.C.A. §§ 1728, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 17.120, 17.121 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The evidence on file shows that the veteran is 
service connection for schizophrenia, which has been 
continuously evaluated as 100 percent disabling since January 
17, 1966.

The veteran was hospitalized at the Rose Medical Center from 
November 2 to November 5, 1996.  Records from this 
hospitalization note that his mode of arrival was via 
ambulance.  It was noted that his history was mostly obtained 
from the caretaker, who reported that the veteran was a 
paranoid schizophrenic.  The caretaker also reported that the 
veteran had had a rash for six months which had been slowly 
getting worse, and that he had refused to get medical 
treatment for it.  On the evening of admission, the caretaker 
reported that the veteran fell off the toilet, that she (the 
caretaker) heard a crash, but she did not think that he had 
hurt his head.  Also, the veteran was identified as being a 
little bit more confused than normal.  His baseline was that 
he was somewhat confused.  Apparently, at that time, he was 
not at his usual level of alertness.  Further, he had had 
some fevers and chills at home, but they had not taken his 
temperature.

Following Emergency Department treatment and evaluation, it 
was determined that the veteran had a chronic rash, which 
appeared to have some fungal elements.  It was also 
determined that he clearly had an acute cellulitis, which 
appeared severe, with a fever and an elevated white blood 
cell count.  Therefore, the admitting physician determined 
that the veteran would clearly need intravenous antibiotics 
and a dermatologic evaluation.  Moreover, the admitting 
physician stated that the veteran "unquestionably" required 
acute hospital care.  However, the veteran refused to sign 
for his Emergency Department visit, and he refused to sign 
consent for hospitalization.  The admitting physician stated 
that he could not get the veteran to understand that "this 
[was] a potentially a life threatening illness."  

The admitting physician also noted that he had contacted Dr. 
K, the veteran's VA psychologist, and that Dr. K spoke with 
the veteran on the phone to try and convince him to stay in 
the hospital.  Dr. K then called the admitting physician 
back, and reported that he (Dr. K) had been unsuccessful in 
trying to convince the veteran to stay at the hospital, and 
that the veteran did appear to be competent.  However, the 
admitting physician felt that the veteran was agreeable to 
treatment, and that he was only concerned with not being able 
to smoke.  Moreover, the admitting physician believed that 
the veteran might be more comfortable at a VA facility.  
However, it was a weekend- November 2, 1996, was a Saturday - 
and the VA did not accept transfers on weekends.  It was also 
noted that VA was not a paramedic receiving facility.  
Therefore, the issue was to be postponed until Monday.  The 
admitting physician stated that it would be a significant 
risk to the veteran's life not to treat him, and that it 
would be a risk to discharge the veteran home.  Based on the 
admitting physician's determination that the veteran was not 
competent to make a proper determination, or make a rational 
decision regarding his care, the veteran was hospitalized at 
the Rose Medical Center despite his not signing a waiver.  
The plan was to consider transferring the veteran to a VA 
hospital on Monday morning.  The admitting physician noted 
that he had discussed this plan with Dr. K, the veteran, as 
well as the medical housestaff.

The veteran was transferred to the VAMC on November 5, 1996.

VA medical records are also on file from November 1996.  An 
entry from Dr. K, dated November 4, 1996, noted that he had 
received a call from the Rose Medical Center concerning the 
veteran.  It was noted that the veteran was taken to the ER 
by paramedics at about 10:30 p.m.  Dr. K also noted that he 
talked to the veteran for about one and one-half hours trying 
to get him to go into the Rose Medical Center.

The VA medical records show that the veteran was hospitalized 
at the VAMC from November 5 to November 8, 1996.  The summary 
of this hospitalization noted that the veteran had been 
complaining of a rash for four months.  He had a syncopal 
episode on the night of November 2, 1996, and presented to 
the Rose Medical Center emergency room.  It was noted that he 
was transferred to the VAMC because of his service connection 
and his prior treatment at the facility.  During this 
hospitalization, a skin biopsy and carotid artery Doppler 
studies were performed.  A dermatology consultation was also 
obtained.  Discharge diagnoses were nonspecific dermatitis, 
likely vasovagal; schizophrenia; and episode of syncope, 
likely vasovagal.  

At his November 8, 1996, discharge the veteran stated that he 
lived two blocks away and that he would take a cab home.  
Similarly, VA medical records dated in September 1996 note 
that the veteran only lived a block or so away from the VAMC.

Additional records from Dr. K, dated in April 1997, note that 
the veteran called and asked him about his recollection of 
the events of November 2, 1996.  Dr. K noted that he had 
written on progress note on November 4, 1996, which was the 
Monday after the incident.  Further, Dr. K stated that the 
Emergency Doctor made it quite clear that he considered the 
veteran's condition to be extremely serious, and that it was 
"life threatening," if left untreated.

In December 1996, the veteran submitted his claim for 
reimbursement of medical expenses for the November 1996 
treatment at the Rose Medical Center from November 2 to 
November 5, 1996.  Later that same month, the VAMC Clinic 
Director determined that emergency treatment was not 
provided, and that VA facilities were available for this 
episode of care.  It was noted that the nearest VAMC was 
local.  Therefore, the claim for reimbursement was denied.

The veteran's Notice of Disagreement was received in January 
1997.  He contended that he met all three elements to qualify 
for reimbursement.  For example, he asserted that it was a 
medical emergency, that the hospitalization was caused by a 
reaction to his service-connected medication, and that he had 
to be taken to the Rose Medical Center by ambulance.  In his 
April 1997 Substantive Appeal, the veteran contended that the 
ambulance would not take him to the VAMC, and that the doctor 
at the Rose Medical Center told him if he was not admitted he 
might die.

Reports of Contact are on file which show that the veteran's 
claim for non-VA care was re-reviewed by a VAMC official in 
January and May 1997.  On both occasions, the initial 
decision was upheld.  It was determined that the rash was not 
related to a service-connected condition, and that VA 
facilities were available.

At his July 1999 personal hearing, the veteran testified 
about the circumstances of his treatment in November 1996 at 
the Rose Medical Center.  Among other things, he testified 
that he was taken to that facility's emergency room by 
ambulance, and that the doctors believed his condition was 
life-threatening.  The veteran's representative contended 
that the veteran met all of the requirements for 
reimbursement in that he was rated 100 percent for his 
schizophrenia, that the evidence showed he had received 
emergency treatment at the Rose Medical Center, and that VA 
or other facilities were not feasibly available.  The 
representative stated that the VAMC did not accept transfers 
on the weekend, and that the VAMC did not have emergency room 
facilities.

Legal Criteria.  The current regulatory implementation of the 
law governing payment and reimbursement of the expenses of 
medical services not previously authorized is contained at 
38 C.F.R. § 17.120 (formerly § 17.80).  To the extent 
allowable, payment or reimbursement of the expenses of care, 
not previously authorized, in a private hospital may be paid 
on the basis of a timely filed claim under the following 
circumstances:  For veterans with service-connected 
disabilities, care or services not previously authorized were 
rendered to a veteran in need of such care or services:  (1) 
For an adjudicated service-connected disability or for a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (emphasis in original); (2) in a medical emergency 
of such nature that delay would have been hazardous to life 
or health, and (3) when VA or other Federal facilities were 
not feasibly available and an attempt to use them beforehand 
or to obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise or practicable or 
treatment had been or would have been refused.  Id.  All 
three statutory elements must be met before reimbursement may 
be authorized.  See Malone v. Gober, 10 Vet. App. 539, 542 
(1997).

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  38 C.F.R. § 17.121.  For the 
purpose of payment or reimbursement of the expense of 
emergency hospital care or medical services not previously 
authorized, an emergency shall be deemed to have ended at 
that point when a VA physician has determined that, based on 
sound medical judgment, a veteran: (a) Who received emergency 
hospital care could have been transferred from the non-VA 
facility to a VA medical center for continuation of treatment 
for the disability, or (b) Who received emergency medical 
services, could have reported to a VA medical center for 
continuation of treatment for the disability.  Id.  From that 
point on, no additional care in a non-VA facility will be 
approved for payment by VA.  Id.

Analysis.  In the instant case, the VAMC had determined that 
the veteran is not entitled to reimbursement of his medical 
expenses because it was not an emergency situation, and VA 
facilities were available.  As a general rule, the Board 
cannot reject medical evidence, or reach an opposite 
conclusion, based solely on its own unsubstantiated opinion.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Furthermore, the provisions of 38 C.F.R. § 17.121, indicate 
that determinations in these cases are within the discretion 
of the VA physicians.  Nevertheless, the Board notes that the 
holding of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") in 
Similes v. Brown, 6 Vet. App. 555, 556 (1994), shows that the 
Board does have jurisdiction to determine whether the veteran 
is entitled to reimbursement of medical expenses in the 
instant case.

In Similes, the Board dismissed an appeal because it held 
that it did not have jurisdiction over the issue of 
reimbursement or payment of medical expenses based on prior 
authorization because such an issue involved medical 
determinations within the exclusive administrative discretion 
of the VHA.  However, the Court held that, even assuming that 
the Board does not have jurisdiction over medical 
determinations, the issue of payment or reimbursement for 
costs of private hospitalization based on prior authorization 
is not a medical determination.  Similes, 6 Vet. App. at 556 
(1994); see also VAOPGCCONCL 1-95 at 3 (Mar. 31, 1995).  The 
Court held further that the only medical determination to be 
made in cases similar to Similes was to be made by the 
Secretary as to the claimant's need for hospital care under 
38 U.S.C.A. § 1710(a)(1) and that the only basis for the 
Board to deny jurisdiction would be if the Board were to find 
that the Secretary had determined that the veteran did not 
need hospital care.  Similes at 556.  In a related opinion, 
VA General Counsel indicated that medical determinations 
outside of the Board's jurisdiction involve whether an 
individual needed medical care, or what care was needed.  See 
VAOPGCCONCL 1-95 at 5; see also Meakin v. West, 11 Vet. App. 
183, 186 (1998) (the Board has jurisdiction to review 
Secretary's determination as to whether requirements for 
treatment at VA expense in non-VA facilities have been met).  
The VAMC did not find that medical treatment was unnecessary.  
In fact, the veteran was transferred to the VAMC from Rose 
Medical Center on November 5, 1996, where he remained 
hospitalized until November 8, 1996.  Consequently, the Board 
finds that it has jurisdiction to adjudicate whether the 
applicable criteria for payment for or reimbursement of 
unauthorized medical expenses have been met.

The veteran has a 100 percent disability rating for service-
connected schizophrenia that has been continuously in effect 
since January 17, 1966.  Therefore, he meets the first 
requirement for consideration under 38 C.F.R. § 17.120.

The Board also finds that the veteran meets the second 
requirement for consideration under 38 C.F.R. § 17.120, in 
that treatment was for a medical emergency.  Although the 
VAMC determined that the November 2 to November 5, 1996, 
hospitalization was not for a medical emergency, the evidence 
clearly shows otherwise.  For instance, the veteran was taken 
to the Rose Medical Center via ambulance, and he was treated 
in that facility's Emergency Department.  Additionally, the 
admitting physician determined that the veteran 
"unquestionably" required acute care hospitalization, and 
referred to the condition as "potentially a life threatening 
illness."  Moreover, the notations from Dr. K show that the 
admitting physician at the Rose Medical Center had impressed 
upon him that the veteran's life was in danger if he did not 
receive medical treatment.  Further, no rationalization has 
been provided for the VAMC's determination that the 
hospitalization was not for an emergency medical situation.  
Thus, the preponderance of the evidence clearly shows that 
medical treatment was necessary for the veteran's condition 
and that delay would have been hazardous to his health.  It 
is important to note that a veteran is not required to 
support his claim by a preponderance of the evidence.  Under 
the benefit of the doubt provisions found at 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102, a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  
Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990).

The Board also notes that the efforts of Dr. K to convince 
the veteran to enter the Rose Medical Center is not 
dispositive of the instant case.  In Smith (Thomas) v. 
Derwinski, 2 Vet. App. 378 (1992), the Court observed that 
the advice of a doctor to go to a non-VA hospital is not the 
specific type of authorization contemplated in 38 C.F.R. § 
17.50d (now redesignated as 38 C.F.R. § 17.54).

The VAMC also determined that either a VA or other federal 
facility was feasibly available for the veteran's medical 
care.  Nothing on file shows that either the VAMC or other 
federal medical facility would not have been capable of 
providing the necessary medical care to the veteran.  
Further, the evidence shows that in November 1996, the 
veteran only lived a short distance from the VAMC.  

However, the evidence shows that the veteran could not be 
taken to the VAMC on November 2, 1996.  The records from the 
Rose Medical Center, and the veteran's own contentions, have 
stated that the VAMC did not have emergency room/ambulance 
receiving facilities.  It was also stated that the VAMC did 
not accept transfers on the weekend.  Since these statements 
stand undisputed by any evidence on file, the Board must 
accept them as true.  Given the emergent nature of the 
veteran's condition, it would be impractical to expect him to 
arrange for alternative transportation even though he lived a 
short distance from the VAMC.  Thus, the Board finds that 
treatment at the VAMC was not feasible at the time of the 
initial emergency.  Accordingly, the Board concludes that the 
veteran has met all three of the elements required under 
38 C.F.R. § 17.120.

The records from Rose Medical Center also note that the 
facility planned to arrange a transfer to the VAMC on Monday, 
November 4, 1996.  However, the veteran was not actually 
transferred until November 5, 1996.  Resolving reasonable 
doubt in favor of the veteran, the Board is of the opinion 
that this delay must have been due to the fact that a 
transfer to the VAMC could not be arranged prior to that 
date.  In short, this was the earliest possible date that 
such a transfer to the VAMC could be affected for 
continuation of the medical treatment.  See 38 C.F.R. 
§ 17.121.  Accordingly, the Board finds that the veteran is 
entitled to reimbursement of medical expenses for the period 
from November 2 to November 5, 1996.


ORDER

Entitlement to payment for or reimbursement of medical 
expenses incurred in connection with the veteran's 
unauthorized inpatient hospitalization from November 2 to 
November 5, 1996, is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

